Title: To John Adams from Jedidiah Morse, 5 July 1793
From: Morse, Jedidiah
To: Adams, John



Charlestown July 5th. 1793—

Mr Morse presents his most respectful compliments to the Vice President of the United States & begs him to accept of a Sett of his American Universal Geography as a small testimony of that high & sincere esteem & veneration he has for his character & of the grateful sense he entertains of his obligations to the V. President as among the principal instruments of the great national prosperity & happiness, which distinguishes this country from all other parts of the World.
